         Case 4:11-cv-04766-JSW Document 541 Filed 07/20/21 Page 1 of 4




 1   Steve W. Berman (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   1301 2nd Ave., Suite 2000
     Seattle, WA 98101
 3   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 4   steve@hbsslaw.com

 5   Elaine T. Byszewski (SBN 222304)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 6   301 North Lake Avenue, Suite 920
     Pasadena, CA 91101
 7   Telephone: (213) 330-7150
     Facsimile: (213) 330-7152
 8   elaine@hbsslaw.com

 9   [Additional Counsel Listed on Signature Page]

10   Class Counsel

11                                UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                         OAKLAND DIVISION
14
     MATTHEW EDWARDS, et al., individually               Case No. 11-CV-04766-JSW
15   and on behalf of all others similarly situated,
                                                         [consolidated with 11-CV-04791-JSW
16                                         Plaintiffs,   and 11-CV-05253-JSW]
17            v.                                         UNOPPOSED AMENDED
                                                         DISTRIBUTION SCHEDULE AND
18   NATIONAL MILK PRODUCERS                             [PROPOSED] ORDER
     FEDERATION, aka COOPERATIVES                        AS MODIFIED
19   WORKING TOGETHER; DAIRY FARMERS
     OF AMERICA, INC.; LAND O’LAKES, INC.;
20   DAIRYLEA COOPERATIVE INC.; and
     AGRI-MARK, INC.,
21
                                         Defendants.
22

23

24

25

26

27

28


     010263-11 985515
        Case 4:11-cv-04766-JSW Document 541 Filed 07/20/21 Page 2 of 4




 1          WHEREAS on July 17, 2017, the Court entered a schedule for the distribution of settlement

 2   funds to class members (Dkt. No. 492);

 3          WHEREAS three objectors thereafter filed a total of four appeals (Nos. 17-16456, 17-

 4   16459, 17-16541, 17-16924);

 5          WHEREAS the appeals have now been fully resolved;

 6          WHEREAS counsel for Plaintiffs consulted with counsel for Defendants regarding the

 7   below revised distribution schedule and they consented to its entry;

 8          WHEREAS Plaintiffs request entry of the below revised distribution schedule, as further

 9   detailed in the declaration of Chris Whipps, CEO of Sipree, Inc., d/b/a DigitalPay:

10
                    Event                                               Date for Completion
11
                                                                             July 26, 2021
     Allow further appeal period to pass
12

13
     Warm Up                                                      August 27 to September 14, 2001
14
     DigitalPay emails claimants an initial notice (a        If entry of the Court’s order re distribution
15   “warm up”) that communicates payment is soon            is later than July 26, 2021, these dates will
     coming and provides a date range of when payee                     be adjusted accordingly.
16   will see payment. This email sets expectations and
     reinforces credibility of the payment to be received.
17
     Phase I: Payment Notification and Receipt                   September 20 to October 14, 2021
18
     DigitalPay issues payments (“payment notification”)
19   to claimants via email. From this communication,
     claimants will be able to select where they would
20   like to receive funds. This action transfers funds
21   from the settlement fund to the possession of the
     payee.
22   Paper Checks Issued
23   Claims administrator KCC to mail paper checks on
     September 27 with 60-day expiration.
24
     Payment Expiration                                                     October 28, 2021
25
     All digital payments issued in Phase I will expire
26   (each digital payment will expire 14 days from the
     rolling notification; the vast majority of payments
27   taken will occur in a ~72-hour window from
28   notification). While a payment is active—but has

     UNOPPOSED AMENDED DISTRIBUTION SCHEDULE    -1-
     CASE NO. 4:11-CV-04766-JSW
     010263-11 985515
        Case 4:11-cv-04766-JSW Document 541 Filed 07/20/21 Page 3 of 4




 1   not yet been taken—payees will receive two emails
     to remind them they have funds waiting.
 2

 3   Reissue digital payments as necessary on November                 November 29, 2021
     15 and allow a further two weeks for expiration.
 4
     Report Results of Phase I                                         December 15, 2021
 5
     Claims administrator DigitalPay to identify and
 6   report funds that have not yet been taken by payees.
 7   Phase II: Push Distribution                                         January 5, 2021
 8   Claims administrator DigitalPay securely delivers a                            2022
     digital debit card “push distribution” to all payees
 9   who did not act on the payment they were issued in
     Phase I. This card is the named property of the
10
     payee and delivers live funds. No bank account is
11   required to use this card. This final phase delivers
     funds to all entitled claimants and takes the
12   settlement balance to $0 (except for outstanding
     physical checks issued by KCC).
13
     Claims administrator KCC to reissue checks with
14   30-day expiration to those who did not cash 60 days
     from first issuance.
15
     Final Reporting                                                   February 24, 2022
16
     Claims administrator DigitalPay to provide final
17   report regarding the disbursement of the settlement
     funds.
18
     Claims administrator KCC to identify and report
19   checks that have not been cashed 30 days from re-
     issuance.
20

21   Any remaining funds will be distributed to the
     Attorneys General for the Class jurisdictions for use
22   in prosecuting consumer antitrust claims.

23
            THEREFORE Plaintiffs respectfully request that the Court enter the order below, approving
24
     this amended schedule. Upon entry, counsel will update the class website with the schedule.
25

26

27

28
     UNOPPOSED AMENDED DISTRIBUTION SCHEDULE    -2-
     CASE NO. 4:11-CV-04766-JSW
     010263-11 985515
        Case 4:11-cv-04766-JSW Document 541 Filed 07/20/21 Page 4 of 4




 1   Respectfully submitted,

 2   DATED: July 19, 2021                       HAGENS BERMAN SOBOL SHAPIRO LLP

 3                                              By      /s/ Steve W. Berman
                                                Steve W. Berman (pro hac vice)
 4                                              1301 2nd Ave., Suite 2000
                                                Seattle, WA 98101
 5                                              Telephone (206) 623-7292
                                                steve@hbsslaw.com
 6
                                                Elaine T. Byszewski (SBN 222304)
 7                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                                301 North Lake Avenue, Suite 920
 8                                              Pasadena, CA 91101
                                                Telephone (213) 330-7150
 9                                              elaine@hbsslaw.com

10                                              Daniel E. Gustafson (pro hac vice)
                                                Jason S. Kilene (pro hac vice)
11                                              GUSTAFSON GLUEK PLLC
                                                650 Northstar East
12                                              608 Second Avenue South
                                                Minneapolis, MN 55402
13                                              Telephone: (612) 333-8844
                                                dgustafson@gustafsongluek.com
14                                              jkilene@gustafsongluek.com

15                                              Shpetim Ademi (pro hac vice)
                                                ADEMI & O’REILLY, LLP
16                                              3620 East Layton Avenue
                                                Cudahy, Wisconsin 53110
17                                              Telephone: (414) 482-8000
                                                sademi@ademilaw.com
18
                                                Mark Reinhardt
19                                              Garrett D. Blanchfield
                                                REINHARDT WENDORF & BLANCHFIELD
20                                              332 Minnesota St., Suite 1250
                                                St. Paul, MN 55101
21                                              Telephone: (651) 287-2100
                                                m.reinhardt@rwblawfirm.com
22                                              g.blanchield@rwblawfirm.com

23                                              Class Counsel

24
     The unopposed amended distribution schedule set forth above IS SO ORDERED. Counsel shall
25   update the class website with the amended schedule. IT IS SO ORDERED:
26   Dated the ______
                 20th day of July 2021
27
                                                       _________________________________
28                                                         The Honorable Jeffrey S. White
     UNOPPOSED AMENDED DISTRIBUTION SCHEDULE   -3-
     CASE NO. 4:11-CV-04766-JSW
     010263-11 985515
